Citation Nr: 0617598	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pruritis of the 
palm of the right hand.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for residuals of a low 
back injury, to include degenerative arthritis of the lumbar 
spine.  

4.  Entitlement to service connection for residuals of a neck 
injury, to include degenerative arthritis of the cervical 
spine.  

5.  Entitlement to service connection for residuals of a 
right shoulder injury, to include degenerative arthritis, 
synovial cyst, and synovitis of the right shoulder joint.  

6.  Entitlement to service connection for residuals of head 
trauma, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for pruritis of the palm of 
the right hand; a bilateral knee disability; residuals of a 
low back injury, to include degenerative arthritis of the 
lumbar spine; residuals of a neck injury, to include 
degenerative arthritis of the cervical spine; residuals of a 
right shoulder injury, to include degenerative arthritis, 
synovial cyst, and synovitis of the right shoulder joint; and 
residuals of head trauma, to include migraine headaches.  

The issues of entitlement to service connection for residuals 
of a neck injury, to include degenerative arthritis of the 
cervical spine; residuals of a right shoulder injury, to 
include degenerative arthritis, synovial cyst, and synovitis 
of the right shoulder joint; and residuals of head trauma, to 
include migraine headaches, will be addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran does not have pruritis of the palm of his 
right hand which is associated with his active military duty.  

2.  The veteran did not exhibit a chronic bilateral knee 
disability in service or arthritis of both knees within one 
year after discharge from such service, and a chronic 
bilateral knee disability is not otherwise associated with 
his active military duty.  

3.  The veteran did not exhibit a chronic lumbar spine 
disability in service or arthritis of the lumbar spine within 
one year after discharge from such service, and a chronic 
lumbar spine disability is not otherwise associated with his 
active military duty.  


CONCLUSIONS OF LAW

1.  Pruritis of the palm of the right hand was not incurred 
or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A chronic bilateral knee was not incurred or aggravated 
in active service, and arthritis of both knees may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§3.303, 3.307, 
3.309 (2005).  

3.  A lumbar spine disability was not incurred or aggravated 
in active service, and arthritis of the lumbar spine may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In May 2002 in the present case, the veteran filed his claim 
for service connection for multiple disabilities.  
Approximately one week after receipt of the veteran's claim, 
the RO furnished the veteran a letter which informed him of 
the type of evidence necessary to support the issues of 
entitlement to service connection for pruritis of the palm of 
his right hand; a bilateral knee disability; and residuals of 
a low back injury, to include degenerative arthritis of his 
lumbar spine, which are discussed in this decision.  The May 
2002 letter also notified the veteran that the RO would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these claims but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "any additional information or 
evidence that . . . [he] want[ed] . . . [the RO] to try to 
get for . . . [him]."  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degrees of disability (element #4) and the effective dates of 
disability (element #5).  See Dingess/Hartman, 19 Vet. App. 
at 488.  However, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision of his 
claims for service connection for pruritis of the palm of his 
right hand; a bilateral knee disability; and residuals of a 
low back injury, to include degenerative arthritis of his 
lumbar spine.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As will be discussed below, the Board finds that the 
evidence of record does not support grants of service 
connection for these disabilities.  In light of the denial of 
these issues, no ratings, or effective dates, of the 
disorders will be assigned.  Thus, there can be no 
possibility of any prejudice to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the 
present case, the May 2002 letter was furnished to the 
veteran prior the agency's initial denial of the issues of 
entitlement to service connection for pruritis of the palm of 
his right hand; a bilateral knee disability; and residuals of 
a low back injury, to include degenerative arthritis of his 
lumbar spine, in August 2002.  As such, the timing 
requirement of VCAA notification was met with respect to 
these claims.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the claims for 
service connection for pruritis of the palm of the right 
hand; a bilateral knee disability; and residuals of a low 
back injury, to include degenerative arthritis of the lumbar 
spine, which are discussed in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The Board acknowledges that, in an April 2006 statement, the 
veteran's representative asserted that the VA joints 
examination conducted in June 2002 was inadequate because the 
examiner diagnosed chronic synovitis of both knees as well as 
degenerative arthritis of the lumbar spine but did not render 
an opinion regarding the etiology of these disabilities.  
However, as will be discussed in the following decision, 
service medical records are negative for any low back or 
bilateral knee disabilities.  Furthermore, the first 
contemporaneously recorded documentation of diagnoses of the 
low back and bilateral knee disabilities is dated many years 
after the veteran's separation from service, and the claims 
folder contains no competent evidence of an association 
between these disorders and the veteran's service.  

Importantly, the Court has held that VA is not required to 
provide an examination to a veteran when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
In reaching this conclusion, the Court has explained that 
"some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and . . . [that] a postservice medical examination 
could not provide evidence of such past events."  Duenas, 
18 Vet. App. at 517, citing Paralyzed Veterans of America, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002) & 38 USCA 5103A(a)(2) 
(which note that the duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Consequently, the Board 
concludes that a remand to accord the veteran pertinent VA 
examinations (to include examiner's opinions regarding the 
etiology of any diagnosed low back and bilateral knee 
disabilities) is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims for service connection for 
pruritis of the palm of the right hand; a bilateral knee 
disability; and residuals of a low back injury, to include 
degenerative arthritis of the lumbar spine.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issues of 
entitlement to service connection for pruritis of the palm of 
the right hand; a bilateral knee disability; and residuals of 
a low back injury, to include degenerative arthritis of the 
lumbar spine, based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

A.  Pruritis Of The Palm Of The Right Hand

According to the service medical records, in February 1968, 
the veteran was treated for several tender indurated pruritic 
lesions on the palm of his right hand.  These lesions were 
noted to be of four days duration.  The remainder of the 
service medical records is negative for complaints of, 
treatment for, or findings of any dermatological pathology.  
In fact, at the separation examination which was conducted in 
August 1968, the veteran denied ever having experienced skin 
disease.  Further, this evaluation demonstrated that the 
veteran's skin was normal.  

Numerous post-service medical records have been obtained and 
associated with the veteran's claims folder.  According to 
these documents, in June 2000, rosacea was assessed based 
upon findings of multiple pustules and papules on the 
veteran's nose and forehead.  Also, at March and May 2002 VA 
outpatient treatment sessions, the veteran was found to have 
moderate sun damage of his skin.  However, multiple physical 
examinations conducted at various VA outpatient treatment 
sessions specifically found no rashes or excoriations on the 
veteran's skin.  Significantly, none of the post-service 
medical records reflect treatment for diagnosed pruritis of 
the palm of the veteran's right hand.  

Clearly, the medical evidence of record does not establish a 
diagnosis of pruritis of the palm of the veteran's right 
hand, which is associated with his active military duty.  
Indeed, without competent evidence of a diagnosed disability, 
service connection for the disorder cannot be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which 
the Court held that, in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for pruritis of the palm of the 
veteran's right hand.  Thus, the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

B.  A Bilateral Knee Disability

Throughout the current appeal, the veteran has contended that 
he injured his knees during a parachute accident which 
occurred during his active military duty in 1967.  He has 
consistently maintained that the bilateral knee injury that 
he sustained during the in-service parachute accident was 
made worse by the heavy equipment that he was carrying at 
that time.  The veteran's DD Form 214, Armed Forces Of The 
United States Report Of Transfer Or Discharge (DD 214) 
indicates that, although his primary military specialty was a 
radio operator, he was awarded the Parachutist Badge.  

Significantly, however, the claims folder contains no 
competent medical evidence which supports the veteran's 
assertions that he sustained a bilateral knee disability as a 
result of an in-service parachute accident.  Service medical 
records are negative for complaints of, treatment for, or 
findings of a bilateral knee disability.  In fact, at the 
August 1968 separation examination, the veteran denied ever 
having experienced a "trick" or locked knee.  Further, this 
evaluation demonstrated that the veteran's lower extremities 
were normal.  

Moreover, the first competent evidence of treatment for knee 
pathology is dated in August 1999, when the veteran was given 
a cortisone shot in his right knee for bursitis and 
arthritis.  In February 2000, the veteran sought treatment 
for severe left knee pain.  An examination completed on the 
veteran's left knee at that time demonstrated tenderness over 
the distal medial femur but good range of motion and no 
effusion or instability.  The examiner assessed knee pain.  
X-rays subsequently taken of the veteran's left knee in May 
2000 showed mild medial joint space narrowing.  The examiner 
provided an impression of early osteoarthritis of the left 
knee.  A February 2001 VA outpatient treatment record 
includes a notation of severe degenerative joint disease of 
the knees.  Subsequent VA medical records dated through June 
2002 reflect further treatment for, and evaluation of, 
degenerative joint disease, as well as chronic synovitis, of 
both knees.  

The Board acknowledges that, at the February 2001 VA 
outpatient treatment session, the veteran reported that he 
had had severe degenerative joint disease of his knees "for 
many years."  Significantly, however, the claims folder 
contains no competent evidence of an association between the 
degenerative joint disease and chronic synovitis of the 
veteran's knees (which were first diagnosed many years after 
his separation from active military duty) and such service.  
The preponderance of the evidence in this case is, therefore, 
against the claim for service connection for a bilateral knee 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

C.  Residuals Of A Low Back Injury, To Include Degenerative 
Arthritis Of The Lumbar Spine

Throughout the current appeal, the veteran has contended that 
he injured his back during the 1967 parachute accident and 
that his back injury was made worse by the heavy equipment 
that he was carrying at the time.  Although the veteran's 
DD 214 indicates that his primary military specialty was a 
radio operator, this service personnel record also reflects 
that the veteran was awarded the Parachutist Badge.  

Significantly, however, the claims folder contains no 
competent medical evidence which supports the veteran's 
assertions that he developed a chronic low back disability as 
a result of an in-service parachute accident.  Service 
medical records are negative for complaints of, treatment 
for, or findings of a low back disability.  In fact, at the 
August 1968 separation examination, the veteran denied ever 
having experienced recurrent back pain.  Further, this 
evaluation demonstrated that the veteran's spine was normal.  

According to competent post-service evidence of record, due 
to complaints of increased back pain, the veteran underwent a 
radiographic consultation in June 2000.  The radiographic 
films showed mild multi-level degenerative changes with small 
anterior osteophytes throughout the veteran's mid to lower 
thoracic spine.  Subsequent VA medical reports dated through 
November 2003 reflect confirmed diagnoses of degenerative 
joint disease of the lumbosacral spine with chronic low back 
pain.  

Significantly, the claims folder contains no competent 
evidence of an association between the degenerative joint 
disease of the veteran's lumbosacral spine (which was first 
diagnosed many years after his separation from active 
military duty) and such service.  The preponderance of the 
evidence in this case is, therefore, against the claim for 
service connection for residuals of a low back injury, to 
include degenerative arthritis of the lumbar spine.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for pruritis of the palm of the right hand 
is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for residuals of a low back injury, to 
include degenerative arthritis of the lumbar spine, is 
denied.  


REMAND

Throughout the current appeal, the veteran has asserted that 
he injured his neck, right shoulder, and head in the 1967 
parachute accident.  With regard to the claim for service 
connection for residuals of a neck injury, to include 
degenerative arthritis of the cervical spine, the Board notes 
that the service medical records reflect treatment for an 
acute sprain of the paracervical muscles secondary to head 
trauma in June 1967.  Although the August 1968 separation 
demonstrated that the veteran's neck and spine were normal, 
subsequent post-service medical records reflect treatment for 
degenerative arthritis of the cervical spine between June 
2000 and June 2002.  

Based on these in-service, and post-service, findings, the 
Board concludes that a remand of the veteran's neck claim is 
warranted.  On remand, the veteran should be accorded a 
pertinent VA examination to determine the nature, extent, and 
etiology of any cervical spine disorder shown on evaluation.  

With regard to the claim for service connection for residuals 
of a right shoulder injury, to include degenerative 
arthritis, synovial cyst, and synovitis of the right shoulder 
joint, the Board notes that, at the November 1965 enlistment 
examination, the veteran reported that he had fractured his 
right scapula and clavicle in a July 1962 sky diving 
accident.  Upon examination in November 1965, the examiner 
determined that the veteran had no sequel of the pre-service 
right shoulder injury.  As no residual right shoulder 
disability was shown at service enlistment, the Board must 
conclude that the veteran was sound at entry into active 
military duty (with respect to his right shoulder condition).  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994), citing 
38 C.F.R. § 3.304(b).  

Subsequent service medical records in the present case 
reflect treatment for right shoulder "locking" in June 
1968.  At the August 1968 separation examination, the veteran 
reported experiencing at that time, or previously 
experiencing, a painful or "trick" shoulder or elbow.  
Although the August 1968 separation demonstrated that the 
veteran's upper extremities were normal, subsequent 
post-service medical records dated between February 1999 and 
June 2002 reflect treatment for, and evaluation of, 
degenerative arthritis of the right shoulder with synovial 
cyst and synovitis.  

Based on these in-service, and post-service, findings, the 
Board concludes that a remand of the veteran's right shoulder 
claim is warranted.  On remand, the veteran should be 
accorded a pertinent VA examination to determine the nature, 
extent, and etiology of any right shoulder disability shown 
on evaluation.  

With respect to the veteran's claim for service connection 
for residuals of head trauma, to include migraine headaches, 
the Board notes that the June 1967 service medical record 
references head trauma that the veteran had sustained 10 days 
prior to the treatment session.  Additionally, in April and 
August 1968, the veteran was treated for headaches, 
associated at that time to a sinus condition.  At the August 
1968 separation examination, the veteran denied ever having 
experienced head injury or frequent or severe headaches, and 
his head and neurological system were determined to be normal 
at that time.  

At a VA miscellaneous neurological disorders examination 
conducted in June 2002, the examiner diagnosed migraines 
headaches without aura.  The examiner concluded that the 
veteran had no history of head trauma and, therefore, no 
residuals of head trauma.  The examiner explained that this 
conclusion was based upon his review of the veteran's claims 
file.  However, as the Board has discussed in this Remand, a 
June 1967 service medical record includes a reference to head 
trauma that the veteran had sustained earlier that month.  

Based on these in-service, and post-service, findings, the 
Board concludes that a remand of the veteran's head trauma 
claim is warranted.  On remand, the veteran should be 
accorded a pertinent VA examination to determine the nature, 
extent, and etiology of any residuals of head trauma (to 
include migraine headaches) which are shown on evaluation.  

Furthermore, as previously noted in this decision, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for residuals 
of a neck injury, to include degenerative arthritis of the 
cervical spine; residuals of a right shoulder injury, to 
include degenerative arthritis, synovial cyst, and synovitis 
of the right shoulder joint; and residuals of head trauma, to 
include migraine headaches.  However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for these 
disabilities.  As these questions are involved in the present 
appeal, on remand the veteran must be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must inform the veteran that disability ratings and 
effective dates for the award of benefits will be assigned if 
service connection is awarded for any of these three 
disorders and must include an explanation of the type of 
evidence that is needed to establish both the appropriate 
disability rating and effective date.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims for service 
connection for residuals of a neck 
injury, to include degenerative arthritis 
of the cervical spine; residuals of a 
right shoulder injury, to include 
degenerative arthritis, synovial cyst, 
and synovitis of the right shoulder 
joint; and residuals of head trauma, to 
include migraine headaches, as outlined 
by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should also obtain the 
records of neck, right shoulder, and head 
treatment that the veteran has received 
at the VA Medical Center in Miami, 
Florida since February 2004.  Copies of 
all available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
cervical spine and right shoulder 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All indicated tests should be conducted.  
Also, all pertinent cervical spine and 
right shoulder pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that any diagnosed cervical 
spine disability found on examination is 
in any way related to the in-service 
episode of treatment for an acute sprain 
of the paracervical muscles secondary to 
head trauma in June 1967.  Also, the 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that any diagnosed right 
shoulder disability found on examination 
is in any way related to the in-service 
1968 episodes of treatment for 
"locking" and complaints of pain in 
this joint.  Complete rationale should be 
provided for all opinions expressed.  

4.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any residuals of 
head trauma (including migraine 
headaches) that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All indicated tests should be conducted.  
Also, all pertinent neurological 
pathology found on examination should be 
noted in the report of the evaluation.  
Further, the examiner should express an 
opinion as to whether there is a 
50 percent probability or greater that 
any diagnosed residuals of head trauma 
(including migraine headaches) found on 
examination is in any way related to the 
in-service episode of head trauma which 
is documented in a June 1967 service 
medical record.  Complete rationale 
should be provided for all opinions 
expressed.  

5.  The AMC should then re-adjudicate the 
issues of entitlement to service 
connection for residuals of a neck 
injury, to include degenerative arthritis 
of the cervical spine; residuals of a 
right shoulder injury, to include 
degenerative arthritis, synovial cyst, 
and synovitis of the right shoulder 
joint; and residuals of head trauma, to 
include migraine headaches.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


